CONFIDENTIAL

 

Privileged



 

SETTLEMENT & TECHNOLOGY ACCESS AGREEMENT

 

 

 

 

 

relating to

 

 

 

 

Biosuccinium™ Technology

 

 

 

between

 

 

 

 

Reverdia V.O.F.

 

 

 

and

 

 

 

 

BioAmber Inc.

 

 

 

 

 

 

 

Dated

14th December 2015

 

 






Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

Contents

 

Clause Page

 

1

DEFINITIONS5

 

1.1

Definitions5

2

GRANT5

 

2.1

Non-Assert5

 

2.2

Access Rights6

 

2.3

Improvements6

 

2.4

Exclusion of Reverdia Yeast Strain7

3

REMUNERATION8

 

3.1

Initial payment8

 

3.2

Royalty9

 

3.3

Minimum Royalty9

 

3.4

Additional minimum Royalty9

4

PAYMENTS10

 

4.1

Payments10

 

4.2

Gross-up10

 

4.3

Audit11

5

INTELLECTUAL PROPERTY11

 

5.1

Enforcement11

6

REPRESENTATIONS AND WARRANTIES11

 

6.1

Warranties by Reverdia11

 

6.2

Warranties expressly not provided by Reverdia12

 

6.3

Warranties by BioAmber13

7

LIMITATION OF LIABILITY13

8

TERM AND TERMINATION14

 

8.1

Term14

 

8.2

Termination14

 

8.3

Termination by Reverdia15

 

8.4

Termination by BioAmber16

 

8.5

Effect of termination / survival17

9

CONFIDENTIALITY17

 

9.1

Confidential Information17

10

ASSIGNMENT18

 

10.1

Assignment by Reverdia18

 

10.2

Assignment by BioAmber18

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.2 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

11

MISCELLANEOUS19 

 

11.1

Future IP19

 

11.2

Further assurances20

 

11.3

Entire agreement20

 

11.4

Waiver20

 

11.5

Announcements20

 

11.6

Provisions concerning the Yeast Expert, the Independent Expert and the IP
Expert21

 

11.7

Amendment21

 

11.8

Third party rights21

 

11.9

Costs21

 

11.10

Language21

 

11.11

Notices21

 

11.12

Invalidity23

 

11.13

Counterparts23

12

DISPUTE RESOLUTION23

 

12.1

Arbitration23

 

12.2

Equitable or injunctive relief24

13

GOVERNING LAW24

 

Schedules

 

Schedule 1

Definitions

Schedule 2

Patents

Schedule 3

Joint press release

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.3 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

SETTLEMENT & TECHNOLOGY ACCESS AGREEMENT

THIS AGREEMENT IS MADE BETWEEN:

 

(1)

Reverdia V.O.F., a general partnership between DSM Succinic Acid B.V. and
Roquette B.V., with its address at the Urmonderbaan 20H in Geleen, the
Netherlands and trade Register number 54120551 ("Reverdia");

and

(2)

BioAmber Inc., a public company listed on the New York Stock Exchange NYSE
Euronext under the symbol BIOA, having a corporate office located at 1250
Rene-Levesque West, Suite 4310, Montreal, Quebec, Canada H3B 4W8 ("BioAmber").

BACKGROUND:

 

(A)

Reverdia is a joint venture between DSM Succinic Acid B.V. ("DSM") and Roquette
B.V. ("Roquette", DSM and Roquette together the “Parent Companies”), established
for the production, marketing and sale of Biosuccinium™, bio-based succinic
acid. Reverdia has developed, and is the exclusive licensee of an innovative
yeast-based fermentation technology with low-Ph succinic acid production
technology: the Biosuccinium™ Technology;

(B)

BioAmber is a sustainable chemicals company, manufacturing amongst others
bio-based succinic acid. In 2013, BioAmber started construction of the Sarnia
Commercial Plant, with a capacity of 30,000 metric ton. The facility is
engineered to operate with a yeast-based technology, which has been exclusively
licensed by BioAmber from Cargill;    

(C)

BioAmber has indicated that it is not infringing the Patents on the
Biosuccinium™ Technology and that it has freedom to operate with its own
technology and the Cargill technology. However, BioAmber communicated an
intention to file an opposition against  certain of the Patents;

(D)

BioAmber wishes to avoid eventual legal fees and uncertainty associated with
possible litigation with Reverdia and desires to acquire access to the
Biosuccinium™ Technology. To this end, the Parties entered into a binding Term
Sheet on 2 June 2015. The terms and conditions are now set forth in this
Agreement;

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.4 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

(E)

Reverdia further undertakes not to assert the Patents against BioAmber, BioAmber
Subsidiaries or any third party using BioAmber Product, as further set forth in
this Agreement; 

(F)

For purposes of this Agreement, Reverdia will not provide any technical
assistance to BioAmber or BioAmber Subsidiaries or share know-how with BioAmber
or BioAmber Subsidiaries.

THE PARTIES AGREE AS FOLLOWS:

 

1

DEFINITIONS

1.1

Definitions

Certain terms used in this Agreement are defined in Schedule 1 (Definitions)

2

GRANT

2.1

Non-Assert

2.1.1

Subject to BioAmber's and BioAmber Subsidiaries’ full and unconditional
compliance with its obligations under this Agreement and during the term of this
Agreement, Reverdia undertakes that it shall not assert against any Person its
rights under the Patents in respect of the manufacture, use, sale, import and/or
export of BioAmber Products by BioAmber and BioAmber Subsidiaries.

2.1.2

Subject to BioAmber's and BioAmber Subsidiaries’ full and unconditional
compliance with its obligations under this Agreement and during the term of this
Agreement, Reverdia also undertakes that it shall not assert its rights under
the Patents against any third party in respect of the use, resale, import and/or
export of BioAmber Products, including derivative products in which such
BioAmber Product has been incorporated or if such BioAmber Product has been
mixed with other products.

2.1.3

To the extent that any of the Patents are not owned by Reverdia or Reverdia
grants or has granted to one or more third parties the right to enforce any of
the Patents or if any third party has otherwise the right to enforce any of the
Patents, then Reverdia agrees to cause the owner of the Patents and all such
third parties to also abide by the terms and conditions of the Non-Assert rights
set out herein.

2.1.4

To the extent that BioAmber Subsidiaries benefit from this Agreement, BioAmber
shall cause such BioAmber Subsidiaries to comply with the terms of this
Agreement and a breach of the terms of this Agreement by such BioAmber
Subsidiaries shall be considered a breach by BioAmber under this Agreement.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.5 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

2.2

Access Rights 

2.2.1

To the extent needed for the manufacture and sale of BioAmber Products and not
covered under the Non-Assert granted under Clause 2.1 and subject to the terms
and conditions contained in this Agreement, Reverdia hereby grants BioAmber and
BioAmber Subsidiaries and BioAmber hereby accepts, also on behalf of BioAmber
Subsidiaries, from the Effective Date and during the Term, a non-exclusive,
Royalty-bearing right, without the right to grant sub-licenses, to use the
Biosuccinium™ Technology solely and strictly to manufacture, use, sell, import
and/or export BioAmber Products in the Territory ("Access Rights").

2.2.2

For the avoidance of doubt, Reverdia shall not provide any technical assistance
or share know-how with respect to the Biosuccinium™ Technology.

2.3

Improvements

2.3.1

With respect to improvements developed by BioAmber or BioAmber Subsidiaries to
the Biosuccinium™ Technology, BioAmber and BioAmber Subsidiaries shall, at its
sole discretion, either (i) keep such improvements as a trade secret or (ii)
apply for a patent on such improvements, provided that BioAmber undertakes not
to assert the patents on such improvements in respect of the manufacture, use,
sale, import and/or export of Products by Reverdia, its Parent Companies,
Affiliates of Reverdia and Parent Companies, licensees of the Biosuccinium™
Technology, any toll or contract manufacturers of the preceding Persons and
against any third party in respect of the use, resale, import and/or export of
Products from Reverdia, its Parent Companies, Affiliates of Reverdia and Parent
Companies, and licensees of the Biosuccinium™ Technology and any toll or
contract manufacturers of the preceding Persons.

2.3.2

To the extent needed for the manufacture and sale of Products and not covered
under the non-assert granted under Clause 2.3.1 and subject to the terms and
conditions contained in this Agreement, Reverdia shall be granted a
non-exclusive, royalty-free license to use and apply such patent to manufacture,
have manufactured and sell Products, with the right to sublicense to its Parent
Companies, Affiliates of Reverdia and Parent Companies, licensees of the
Biosuccinium™ Technology and any toll or contract manufacturers of the preceding
Persons (but only, in this case, as part of Reverdia’s license package).
BioAmber hereby grants, and Reverdia hereby accepts, such license with respect
to BioAmber's patented improvements to the Biosuccinium™ Technology. Such
licenses shall become effective as of the respective dates of the grant of the
relevant Patent(s) of the Biosuccinium™ Technology for such BioAmber’s patented
improvements.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.6 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

2.3.3

To the extent that any of such patents as referred to in Clause 2.3.1 and Clause
2.3.2 are not owned by BioAmber but by any BioAmber Subsidiary, then BioAmber
agrees to cause the BioAmber Subsidiary to also abide by the terms and
conditions of Clause 2.3.1 and Clause 2.3.2 and other related provisions under
this Agreement. 

2.3.4

Nothing in this Agreement shall be interpreted as giving Reverdia the right to
license or practice any improvements developed by BioAmber or BioAmber
Subsidiaries separately from the BioSuccinium™ Technology.

2.4

Exclusion of Reverdia Yeast Strain

2.4.1

BioAmber and BioAmber Subsidiaries shall not have the right under this Agreement
to use a Reverdia Yeast Strain for the production of BioAmber Products (the
“Excluded Right”); provided that the Excluded Right shall not be applicable (i)
to any yeast strain for the manufacture of Products that may be developed and/or
used, from time to time, including through contract research or other
collaboration with third parties, by BioAmber and/or by BioAmber Subsidiaries,
without having had access to a Reverdia Yeast Strain, and (ii) in the event that
Reverdia has voluntary, directly or indirectly, provided BioAmber and/or any
BioAmber Subsidiary, with any information related to any Reverdia Yeast Strain.
The voluntary indirect provision of any information related to any Reverdia
Yeast Strain by Reverdia to BioAmber and/or any BioAmber Subsidiary requires for
the Excluded Right not to be applicable that Reverdia is aware that BioAmber
and/or any BioAmber Subsidiary will receive that information.

2.4.2

If Reverdia suspects that BioAmber or BioAmber Subsidiaries, or both are in
breach of the Excluded Right, Reverdia may notify BioAmber of that circumstance.

2.4.3

In such notice or at any time afterwards by a separate notice, Reverdia is
entitled to require that an independent expert be jointly designated by and
mutually acceptable to both Parties, in order to determine if, at the date of
Reverdia’s notice, BioAmber or BioAmber Subsidiaries, or both, are in breach of
the Excluded Right.

2.4.4

The independent expert for this mission shall be an expert in the field of
microbial genomic sequencing with at least 15 (fifteen) years of experience,
capable of evaluating BioAmber’s records and data to determine whether the yeast
strain being used by Bioamber and/or BioAmber subsidiaries was independently
developed by BioAmber (the “Yeast Expert”).  The Yeast Expert will have to be
bound by a customary Non-Disclosure Agreement restricting the disclosure
(including to the other Party) of any confidential information disclosed by each
Party for a period of at least 10 (ten) years.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.7 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

2.4.5

Reverdia shall provide the Yeast Expert with evidence of the qualification as a
Reverdia Yeast Strain of the strain or strains that Reverdia considers that
BioAmber or BioAmber Subsidiaries, or both, are using in breach of the Excluded
Right. 

2.4.6

BioAmber or BioAmber Subsidiaries shall provide the Yeast Expert with
information about the strain or strains that BioAmber or BioAmber Subsidiaries
or both are using in the Commercial Plants and how such strain(s) were
developed.  The Parties shall facilitate the access of the Yeast Expert to the
Commercial Plants or the Library as needed in connection with this mission.

2.4.7

The Yeast Expert shall render a binding decision concerning whether BioAmber or
BioAmber Subsidiaries or both are in breach of the Excluded Right or not, based
solely on the information provided by the Parties in accordance with this Clause
2.4.

2.4.8

The Parties shall deploy their best efforts in order to facilitate that the
Yeast Expert renders his decision within 90 (ninety) days following the date of
Reverdia's notice.

2.4.9

Regardless of other remedies which may be available to Reverdia under this
Agreement or the applicable law, in the event that the Yeast Expert concludes
that BioAmber or BioAmber Subsidiaries or both are in breach of the Excluded
Right, (i) BioAmber or BioAmber Subsidiaries as applicable shall stop using the
Reverdia Yeast Strain for the production of BioAmber Products within 10 (ten)
days from the date of the decision of the Yeast Expert and BioAmber shall pay
the costs of engaging the Yeast Expert.

2.4.10

In the event that the Yeast Expert concludes neither BioAmber nor any BioAmber
Subsidiaries are in breach of the Excluded Right, Reverdia shall pay the costs
of engaging the Yeast Expert.

3

REMUNERATION

3.1

Initial payment

3.1.1

In consideration for the Non-Assert and Access Rights granted under this
Agreement, BioAmber shall pay Reverdia a non-refundable fee of USD 2,000,000
(two million US dollars), to be paid in two instalments. The first instalment in
the amount of USD 1,000,000 (one million US dollars) shall be paid within 5
(five) days of the Effective Date of this Agreement. The second instalment in
the amount of USD 1,000,000 (one million US dollars) shall be paid at the latest
on 29 February 2016.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.8 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

3.2

Royalty 

3.2.1

BioAmber shall pay a Royalty of USD [***] ([***] US dollars) per metric ton of
BioAmber Product (i) produced and subsequently sold or (ii) produced and then
converted in derivative products, including but not limited to 1,4-butanediol or
tetrahydrofuran.

3.3

Minimum Royalty

3.3.1

Upon the start of commercial operations in the Sarnia Commercial Plant, the
annual minimum Royalty payable shall be USD [***] US dollars).

3.3.2

In the event that the amount of Royalties paid to Reverdia pursuant to Clause
3.2.1 shall be less than the applicable annual minimum Royalty pursuant
to  Clauses 3.3.1, 3.3.3 and 3.4.1, BioAmber hereby agrees to pay Reverdia the
difference between the applicable minimum Royalty per year and the amount of
Royalties paid to Reverdia in that year pursuant to Clause 3.2.1. Such payment
shall be made within 30 (thirty) days after the end of the year for which the
difference is due.

3.3.3

BioAmber announced that a second Commercial Plant shall be built in North
America. Upon the start of commercial operation at such second Commercial Plant,
with a planned capacity of 200,000 metric ton, the annual minimum Royalty
mentioned in Clause 3.3.1 shall be increased to USD [***] US dollars). Should
such second Commercial Plant have a reduced or increased nameplate capacity, the
Parties agree to reduce or increase the annual minimum Royalty proportionately.
For example, if the capacity of the second Commercial Plant is finally 100,000
metric ton, the annual minimum Royalty mentioned in Clause 3.3.1 shall be
increased to USD [***]. Furthermore, if the capacity of the second Commercial
Plant is finally 300,000 metric ton, the annual minimum Royalty mentioned in
Clause 3.3.1 shall be increased to USD [***].

3.4

Additional minimum Royalty

3.4.1

Upon the start of commercial operations in any subsequent Commercial Plant,
BioAmber shall pay an additional minimum Royalty equal to [***]% ([***]) of the
Royalties that Reverdia would be entitled to receive if the full capacity of
such Commercial Plant would be realized. This shall be in addition to the annual
minimum Royalty for the Sarnia Commercial Plant and the second Commercial Plant
pursuant to Clause 3.3.3. For example, if the capacity of a third Commercial
Plant is 170,000 metric ton, the additional annual minimum Royalty for such
Commercial Plant shall be USD [***] US dollars). In that situation, the total
annual amount of minimum Royalties due would thus be USD [***] US dollars).

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.9 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

4

PAYMENTS 

4.1

Payments

4.1.1

Payments pursuant to this Agreement shall be in US dollars.

4.1.2

BioAmber will keep complete and accurate accounts of all BioAmber Products i)
produced and subsequently sold, and ii) produced and then converted by BioAmber
or a BioAmber Subsidiary into derivative products. BioAmber shall provide
Reverdia with a quarterly report within 30 (thirty) days of the end of each
quarter ending on March 31, June 30, September 30 and December 31 of each year,
showing the metric ton of BioAmber Product produced and either sold or converted
into derivative products and a calculation of the Royalties due for that period.
After receipt of such reports, Reverdia will send quarterly invoices to BioAmber
based on these calculations.

4.1.3

Unless stated otherwise in this Agreement, any payments due pursuant to this
Agreement, shall become due and payable 30 (thirty) days from the date of the
invoice.

4.1.4

Payments shall be made to bank account number [***] of RBS Amsterdam Netherlands
([***]) in the name of Reverdia VOF with reference to this Agreement.

4.1.5

If BioAmber fails to pay on the due date any amount which is payable under this
Agreement, then that amount shall bear interest compounded daily from the due
date until payment is made in full at an annual interest rate equal to an annual
rate of [***] percentage points above the 6 (six) month Euribor on the date
payment was due, with such interest accruing from the date the payment was
originally due, and any late payment pursuant to this section shall be credited
first to interest and then to any outstanding fees. In addition, Reverdia may
terminate this Agreement in accordance with Clause 8.3.2.

4.2

Gross-up

4.2.1

BioAmber shall make all payments under this Agreement without any deduction or
withholding for or on account of taxes, unless such a deduction or withholding
is required by law. If any deductions or withholdings are required by any laws
to be made from any of the sums payable by BioAmber under this Agreement,
BioAmber shall pay such additional amount as will, after the deduction or
withholding has been made, leave Reverdia with the same amount as it would have
been entitled to receive in the absence of any such requirement to make a
deduction or withholding.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.10 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

4.3

Audit 

4.3.1

Reverdia shall have the right once per year to have the financial and
manufacturing data, including the inventory of unsold or unconverted BioAmber
Product, underlying BioAmber's quarterly reports (as referred to in Clause
4.1.2) reviewed or audited by an independent certified accountant, appointed by
and at the cost of Reverdia, in order to determine the correctness of BioAmber’s
quarterly reports and the payments due to Reverdia.  Reverdia is entitled to
elect to exercise its audit right under this clause for all or part of the most
recent 5 (five) years counted from the date of notice by Reverdia within the
Term. Reverdia cannot request to audit the data corresponding to a year which
has been already been subject to a previous audit.

4.3.2

In the event that any audit reveals a discrepancy, BioAmber shall immediately
pay Reverdia the Royalties due. If the discrepancy amounts to [***] or more to
the detriment of Reverdia, BioAmber shall immediately pay Reverdia the Royalties
due, plus interest at an annual rate of [***] percentage points above the 6
(six) month Euribor at that date of the discrepancy and BioAmber will reimburse
Reverdia for the costs of that audit.

4.3.3

BioAmber shall keep the relevant financial and manufacturing data underlying
BioAmber’s quarterly reports available to audit by Reverdia pursuant to this
Agreement for the last 5 (five) years.

5

INTELLECTUAL PROPERTY

5.1

Enforcement

5.1.1

Reverdia and its Related Persons shall have the right, at their sole and
absolute discretion, to enforce the Patents, subject to the Non-Assert rights
granted pursuant to this Agreement. BioAmber or BioAmber Subsidiaries shall have
no right to instigate any suit or action for infringement of the Biosuccinium™
Technology, nor to defend any suit or action which challenges or relates to the
validity or enforceability of any such Biosuccinium™ Technology.

6

REPRESENTATIONS AND WARRANTIES

6.1

Warranties by Reverdia

Reverdia hereby represents and warrants to BioAmber:

6.1.1

Reverdia is a validly existing company in good standing under the laws of its
jurisdiction of incorporation and has full power, right and authority to enter
into and carry out its obligations under this Agreement.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.11 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

6.1.2

Reverdia is the exclusive licensee of the Biosuccinium™ Technology, owned by its
Related Persons, or otherwise to the best of Reverdia's knowledge has valid and
sufficient rights to the Biosuccinium™ Technology.   

6.1.3

This Agreement constitutes a valid and binding obligation of Reverdia,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies.

6.1.4

There is no action, suit, dispute or governmental, administrative, arbitration
or regulatory proceeding pending or, to Reverdia's knowledge, threatened against
or relating to Reverdia and the owners of the Patents which, in each case, could
prevent it from carrying out its obligations under this Agreement; more
particularly, as of the Effective Date, there are no infringement claims made
against Reverdia, its Parent Companies or their Affiliates by third parties
concerning the Patents. The scope of this representation does not include any
oppositions or challenges to the Patents within the patent prosecution
procedures, including any appeals or reviews allowed or arising under such
procedures.

6.1.5

In case of a breach of these warranties, Reverdia is fully liable towards
BioAmber for any and all direct reasonable and foreseeable damages, with the
exclusion of indirect or consequential damages to BioAmber and/or BioAmber
Subsidiaries will suffer or have suffered as a result of or in connection with
the breach.

6.2

Warranties expressly not provided by Reverdia

6.2.1

No explicit or implicit warranties are made by Reverdia that the Patents on the
Biosuccinium™ Technology to which BioAmber has been granted Non-Assert and
Access Rights under this Agreement, will be granted, maintained in effect or
prosecuted, and that the inventions disclosed in the Patents are susceptible of
viable, practical, fit for a particular purpose, safe or reliable application.

6.2.2

No explicit or implicit warranties are made by Reverdia that the BioAmber
Products or its manufacturing do not infringe the intellectual property rights
of third parties. Any and all implied warranties of non-infringement are
disclaimed to the fullest extent permitted by law.

6.3

Warranties by BioAmber

BioAmber hereby represents and warrants to Reverdia:

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.12 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

6.3.1

BioAmber is a validly existing company in good standing under the laws of its
jurisdiction of incorporation and has full power, right and authority to enter
into and carry out its obligations under this Agreement 

6.3.2

This Agreement constitutes a valid and binding obligation of BioAmber,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies.

6.3.3

There is no action, suit, dispute or governmental, administrative, arbitration
or regulatory proceeding pending or, to BioAmber's knowledge, threatened against
or relating to BioAmber which, in each case, could prevent it from carrying out
its obligations under this Agreement.

6.3.4

In case of a breach of these warranties, BioAmber is fully liable towards
Reverdia for any and all direct reasonable and foreseeable damages, with the
exclusion of indirect or consequential damages Reverdia, its Parent Companies
and/or any of their Affiliates will suffer or have suffered as a result of or in
connection with the breach.

7

LIMITATION OF LIABILITY

7.1.1

BioAmber agrees that it will exercise the Access Rights granted by Reverdia
under this Agreement entirely at its own risk and that Reverdia shall not be
liable, on whatever ground, for damages and consequences suffered by BioAmber
and/or BioAmber Subsidiaries or any third party arising out or incident to the
granting of the Access Rights by Reverdia or the exercise by BioAmber and/or
BioAmber Subsidiaries of such Access Rights.

7.1.2

Except for the case of gross negligence and wilful misconduct, Reverdia's
aggregate liability on whatever ground, for damage suffered by BioAmber and/or
BioAmber Subsidiaries or any other party, as a result of or in connection with
this Agreement shall be limited to [***] of the applicable annual minimum
Royalty according to Clause 3.3 (Minimum Royalty) and Clause 3.4 (Additional
minimum Royalty) to be paid by BioAmber in the respective year, for the total
damage suffered in the respective year. The Parties agree that it would be
considered a case of gross negligence and wilful misconduct that, provided
BioAmber's and BioAmber Subsidiaries' full and unconditional compliance with its
obligations under this Agreement and during the term of this Agreement, (i)
Reverdia asserts its rights under the Patents against BioAmber and BioAmber
Subsidiaries or (ii) Reverdia continues on asserting its rights under the
Patents against any third party in respect of the use, resale, import and/or
export of BioAmber Products, including derivative products in which such
BioAmber Product has been

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.13 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

incorporated or if such BioAmber Product has been mixed with other products,
after a reasonable time has passed since BioAmber has provided documented and
sufficient evidence that such third party benefits from the Non Assert.  

7.1.3

Except as specifically set forth in this Agreement, and without limiting the
generality of the disclaimers in this Agreement, the BioSuccinium™ Technology to
which BioAmber has been granted a Non-Assert and Access Rights is provided on an
"as is" basis and Reverdia does not make any representations or warranties,
express or implied, with respect thereto. In particular Reverdia does not make
any representation or warranties (i) of commercial utility, (ii) merchantability
or fitness for a particular purpose or (iii) non-infringement of any patent,
know-how, copyright, trademark or other proprietary rights of any third party.

8

TERM AND TERMINATION

8.1

Term

8.1.1

This Agreement shall be effective as from the Effective Date. Unless the
Agreement – and thus also the Access Rights to the BioSuccinium™ Technology – is
terminated earlier in accordance with Clause 8.2 (Termination), 8.3 (Termination
by Reverdia) or 8.4 (Termination by BioAmber), this Agreement shall remain in
force until the earlier of (i) the date where the last of the Patents will
expire, be abandoned or revoked, and (ii) the date where BioAmber and BioAmber
Subsidiaries will no longer have any Commercial Plants in operation.

8.2

Termination

8.2.1

If either Party defaults in the performance of, or fails to be in compliance
with, any material condition or covenant of this Agreement and any such default
or non-compliance shall not have been remedied within 30 (thirty) days after
receipt by the defaulting Party of a written notice thereof from the other
Party, the Party not in default may forthwith terminate this agreement at its
option by subsequent written notice to the defaulting Party. Clauses 2.1, 2.2,
2.3, 2.4, 6.1, 6.3, 9 and 11.1 are inter alia considered material conditions in
this respect.  

8.2.2

This Agreement shall terminate automatically, at one Party’s option, if the
other Party:

 

(i)

is declared bankrupt, on a permanent and irrevocable basis, or is subject to any
other similar permanent and irrevocable insolvency situation;

 

(ii)

has, wholly or partly, lost the free management or disposal of its property in
any other way, and such situation is irrevocable; or

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.14 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

 

(iii)

offers its creditors a composition outside a bankruptcy, suspension of payments
or any other similar regulation, which has not been completed, dismissed or
terminated within 90 (ninety) days of the date of the filing of such procedure.
 

8.3

Termination by Reverdia

8.3.1

Reverdia may terminate this Agreement, effective immediately upon written notice
by Reverdia to BioAmber, if BioAmber or BioAmber Subsidiaries:

 

(i)

uses the Reverdia Yeast Strain;

 

(ii)

is, either directly or by inducing a third party, involved in the contesting of
the validity or enforceability of the BioSuccinium™ Technology, the institution
of legal proceedings or the undertaking of any other legal or extra-judicial
action against Reverdia or any of its Related Persons with the purpose to claim
against one or more of the Patents or to invalidate the Patents; or

 

(iii)

initiates an action against Reverdia, its Parent Companies, Affiliates of
Reverdia or its Parent Companies, licensees of the BioSuccinium™ Technology or
against any third party in respect of the manufacture, use, sale, import and/or
export of Products from Reverdia, its Parent Companies, Affiliates of Reverdia
and Parent Companies, licensees of the Biosuccinium™ Technology and any toll or
contract manufacturers of the preceding Persons for infringement of patents or
patent applications published on or before the Effective Date and solely owned
by BioAmber or BioAmber Subsidiaries or jointly by both, that relate to the
manufacture, sale or use of Product.

 

(iv)

initiates an action or induces a third party to initiate an action against
Reverdia, its Parent Companies, Affiliates of Reverdia or its Parent Companies,
licensees of the BioSuccinium™ Technology or against any third party in respect
of the manufacture, use, sale, import and/or export of Products from Reverdia,
its Parent Companies, Affiliates of Reverdia and Parent Companies, licensees of
the Biosuccinium™ Technology and any toll or contract manufacturers of the
preceding Persons for infringement of patents or patent applications published
on or before the Effective Date which are owned by that third party and licensed
to BioAmber or BioAmber Subsidiaries.

8.3.2

Reverdia may terminate this Agreement in case of non-payment of Royalties due
hereunder by BioAmber to Reverdia, if such non-payment shall not have been

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.15 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

remedied in full within 60 (sixty) days after receipt by BioAmber of a written
notice thereof from Reverdia. 

8.4

Termination by BioAmber

8.4.1

BioAmber may terminate this Agreement, at its sole discretion, upon 6 (six)
months prior written notice by BioAmber to Reverdia, provided that no
termination of this Agreement shall occur during the first 3 (three) years
following the Effective Date of this Agreement.

8.4.2

Once BioAmber has provided Reverdia with its notice of termination, Reverdia may
require by written notice that a single independent third party be jointly
designated by and mutually acceptable to both Parties, in order to determine if,
at the date of BioAmber's notice of termination, BioAmber's bio-succinic
technology, as practiced at the time of such notice, does or does not infringe
the BioSuccinium™ Technology, as existing at that time of such notice (the
"Independent Expert").

8.4.3

The Independent Expert shall be a patent attorney, with at least 15 (fifteen)
years of experience and be a recognized expert in the subject-matter under
review.

8.4.4

The Independent Expert shall render a binding decision, based solely on the
BioSuccinium™ Technology as existing at the time of the notice of termination,
and a detailed confidential description of the bio-succinic technology in use by
BioAmber at the time of the date of such notice and an inspection by the
Independent Expert to the Commercial Plants. Such detailed confidential
description shall not be shared by the Independent Expert with Reverdia, the
Parent Companies, Affiliates of Reverdia or the Parent Companies or any third
parties. BioAmber shall also facilitate the Independent Expert access to the
Commercial Plants as needed in connection with this mission.

8.4.5

The Parties shall deploy their best efforts in order to facilitate that the
Independent Expert renders his decision within 90 (ninety) days following the
date of BioAmber's notice of termination.

8.4.6

The costs of engaging the Independent Expert shall be borne equally by the
Parties.

8.4.7

In the event that the Independent Expert, solely based on the information
specified in Clause 8.4.4, concludes that the bio-succinic technology used by
BioAmber infringes Reverdia's BioSuccinium™ Technology, Reverdia's sole
recourses shall be (i) to require that this Agreement be maintained "as is" and
will not be terminated; (ii) that BioAmber bears the costs of engaging the
Independent Expert; and (iii) that BioAmber shall not be entitled to exercise
the

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.16 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

right to termination pursuant to Clause 8.4.1 for a period of 12 (twelve) months
following the date of the Independent Expert’s decision.  

8.4.8

In the event that the Independent Expert, solely based on the information
specified in Clause 8.4.4, concludes that the bio-succinic technology used by
BioAmber does not infringe Reverdia's BioSuccinium™ Technology, the termination
of the Agreement shall be effective as of the date against which notice of
termination has been sent by BioAmber in accordance with Clause 8.4.1.

8.5

Effect of termination / survival

8.5.1

Unless expressly provided to the contrary, the following provisions shall
survive the expiration or termination of this Agreement: Clause 2.3.1
(Improvements) (for clarity, the license granted pursuant to Clause 2.3.2 will
not survive the expiration or termination of this Agreement), Clause 6
(REPRESENTATIONS AND WARRANTIES), Clause 7 (LIMITATION OF LIABILITY) and Clause
9 (CONFIDENTIALITY) hereof as well as those rights and/or obligations, which by
their intent or meaning have validity beyond the termination of this Agreement.

8.5.2

Following the expiration or termination of this Agreement, BioAmber will provide
Reverdia within 30 (thirty) days with a final report, showing the metric ton of
BioaAmber Product produced and (i) either sold or converted into derivative
products or (ii) kept in inventory as of the expiration or termination date
without being sold or converted, and calculation of the Royalties due up to the
date of expiration or termination concerning (i) and (ii). Reverdia will send a
final invoice concerning this final report.

9

CONFIDENTIALITY

9.1

Confidential Information

9.1.1

Each Party undertakes:

 

(a)

to keep strictly confidential any and all Confidential Information of the other
Party and not to make it available, in whole or in part, not to disclose, not to
divulge, nor orally nor in writing nor in pictorial form nor electronically nor
in whatsoever other form to any third party;

 

(b)

not to use, in whole or in part, any Confidential Information of the other Party
for purposes other than the purposes of this Agreement;

9.1.2

Nothing in this Clause 9 (CONFIDENTIALITY) shall restrict or prohibit any
announcement or disclosure required by statutory law or by any competent
judicial or regulatory authority or by any competent securities exchange.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.17 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

9.1.3

Notwithstanding the preceding and the terms of the NDA, each Party may disclose
the existence of this Agreement and its terms to its potential and existing
investors, lenders and to its professional advisers (including those of its
potential and existing investors and lenders) provided that the relevant Party
has first obtained from the relevant Person(s) reasonable and customary
confidentiality undertakings given the context of the disclosure. 

10

ASSIGNMENT

10.1

Assignment by Reverdia

10.1.1

Reverdia shall be entitled to assign and transfer the Agreement without
BioAmber's consent, provided that any assignee agrees to be bound by the terms
and conditions of this Agreement and that BioAmber is notified of any such
assignment within 30 (thirty) days after it has become effective.

10.2

Assignment by BioAmber

10.2.1

BioAmber shall not be entitled to assign or transfer this Agreement without
Reverdia's prior written consent, which shall not be unreasonably withheld.

10.2.2

Notwithstanding Clause 10.2.1, BioAmber shall be entitled to assign and transfer
this Agreement to any third party without Reverdia's consent in the event of a
Change of Control, provided that any assignee agrees to be bound by the terms
and conditions of this Agreement and, with respect to the second Commercial
Plant, that such second Commercial Plant is located in North America as
announced by BioAmber in February 2014.

10.2.3

Notwithstanding Clause 10.2.1, BioAmber shall also be entitled to transfer its
rights, title and interest in and to the Agreement without consent from Reverdia
upon a Change of Control of the Sarnia Commercial Plant and the second
Commercial Plant, provided that in case of a Change of Control of the second
Commercial Plant, that Commercial Plant is located in North America.

10.2.4

Notwithstanding Clause 10.2.1, BioAmber shall also be entitled to transfer its
rights, title and interest in and to the Agreement without consent from Reverdia
upon a Change of Control of a third Commercial Plant and a Change of Control of
any subsequent Commercial Plant, BioAmber will pay Reverdia a one-time
compensation of USD [***] US dollars) concurrent with each such sale.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.18 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

11

MISCELLANEOUS 

11.1

Future IP

11.1.1

This Clause regulates the procedure agreed by the Parties in the event that the
Parties or its respective Related Persons file a patent application or obtain a
patent registration in the field of manufacturing Products including, without
limitation, in respect of Reverdia improvements made by Reverdia and/or its
Related Persons to the Patents but with the exclusion of improvements made by
BioAmber or BioAmber Subsidiaries to the Patents which are regulated in Clause
2.3 (“New Patents”).

11.1.2

If a Party (the “Requesting Party”) (i) considers that the other Party or any of
its Related Persons infringes the Requesting Party’s or any of its Related
Person’s rights under a New Patent or (ii) is interested in obtaining rights
under a New Patent from the other Party or any of its Related Persons, then the
Requesting Party shall send to the other Party a notice requesting the
application of the procedure set out in this Clause, giving particulars of which
is the relevant case and the New Patent involved (the “Request”).

11.1.3

The Parties shall meet to discuss the Request within 30 (thirty) days from the
date of notice of the Request. After such first meeting, the Parties shall use
its reasonable efforts to further meet to discuss the Request as required.

11.1.4

If relevant to the Request, the Parties shall negotiate in good faith the terms
and conditions of a license agreement or other relevant agreement in relation to
the New Patent containing customary provision and economic terms consistent with
market practices, with no obligation to reach an actual agreement.

11.1.5

If the Parties have not reached an agreement concerning the Request, in
particular in relation to an eventual license agreement or other relevant
agreement under the New Patent within 120 (one hundred twenty) days from the
date of the Request, the Parties may agree to submit the open items of the
Request or the eventual license agreement or other relevant agreement under the
New Patent for advice by a single independent third party jointly designated by
and mutually acceptable to both Parties (the “IP Expert”).

11.1.6

The IP Expert shall be a patent attorney with at least 15 (fifteen) years of
experience, and be a recognized expert in the subject-matter under review.

11.1.7

The advice of IP Expert shall not be binding. The IP Expert shall provide its
advice within 45 (forty five) days from its date of appointment by the Parties.

11.1.8

If within 60 (sixty) days since the date of advice of the IP Expert, the Parties
have not reached an agreement concerning the Request, in particular have not

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.19 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

executed the license agreement or other relevant agreement concerning the New
Patent, then each Party and its Related Persons shall be entitled to exercise
any rights they may have under or in connection with the relevant New Patent at
their sole discretion. 

11.2

Further assurances

Each Party shall from time to time execute and procure to be executed such
documents and perform and procure to be performed such acts and things as may be
reasonably required by each of them to give such other Party the full benefit of
this Agreement.

11.3

Entire agreement

This Agreement contains the entire agreement between the Parties relating to the
subject matter of this Agreement, to the exclusion of any terms implied by law
which may be excluded by contract, and supersedes and replaces all previous
written or oral agreements between the Parties in relation to the matters dealt
with in this Agreement, including the Term Sheet dated 2 June 2015, but
excluding the non-disclosure agreement dated 28 January 2015 (the “NDA”). Each
Party hereby waives all of its rights under any license granted by the other
Party prior to this Agreement.

11.4

Waiver

No waiver of any provision of this Agreement shall be effective unless in
writing and signed by or on behalf of the Party entitled to make such waiver.

 

11.5

Announcements

11.5.1

No public announcement, circular or other public communication in connection
with the existence or the subject matter of this Agreement shall be made or
issued by or on behalf of either Party or their respective Affiliates, without
the prior written approval of the other Party.

11.5.2

The Parties agree to release a joint public communication at the time of signing
of this agreement. The jointly approved press release that meets the needs of
both Parties is attached as Schedule 3 (Joint press release).

11.6

Provisions concerning the Yeast Expert, the Independent Expert and the IP Expert

11.6.1

For purposes of appointing any of the Experts, both Parties shall designate
their own expert, who will jointly appoint the respective Expert which shall
carry out the relevant mission under this Agreement.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.20 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

11.6.2

The Experts shall have no affiliation to any of the Parties or Related Persons.
 

11.6.3

Should the Parties or their own experts not be able to appoint the relevant
Expert(s) within 1 (one) month of the date of relevant notice(s) pursuant to
Clause 2.4.3 or Clause 8.4.2 or agreement of the Parties pursuant to Clause
11.1.5, either Party will be entitled either (i) to request the appointment of
the relevant Expert(s) to an arbitral tribunal in accordance with Clause 12.1
(Arbitration) or (ii) to submit the whole dispute to an arbitral tribunal to be
resolved in accordance with Clause 12.1 (Arbitration).

11.6.4

The Experts shall not share the Confidential Information received from one Party
or its Related Persons while carrying out a mission under this Agreement with
the other Party or its Related Persons.

11.7

Amendment

No amendment of this Agreement shall be effective unless in writing and signed
by or on behalf of each of the Parties.

11.8

Third party rights

Nothing in this Agreement, express or implied, is intended to confer on any
Person other than the Parties and their Affiliates, or their respective
successors or permitted assigns, any benefits, rights or remedies.

11.9

Costs

Unless this Agreement provides otherwise, all costs which a Party has incurred
or shall incur in preparing, concluding or performing this Agreement are for
that Party's own account.

11.10

Language

All notices shall be in writing and in English.

11.11

Notices

11.11.1

Any notice and other communication between the Parties in connection with this
Agreement (a "Notice") shall be in writing and shall be given and shall be
deemed to have been duly given if written in the English language and:

 

(a)

delivered personally (Notice deemed given upon receipt);

 

(b)

delivered by registered post (Notice deemed given upon confirmation of receipt);

 

(c)

sent by an internationally recognised overnight courier service such as Federal
Express (Notice deemed given upon receipt); or

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.21 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

 

(d)

send by e-mail (so long as a receipt of such email is requested) (Notice deemed
given upon confirmation of the requested receipt).  

in each case with a copy by email, which copy shall not constitute a Notice.

11.11.2

Reverdia nominates the address referred to below as its place of residence at
which Notices may be served for all matters in connection with this Agreement:

Reverdia V.O.F.

[***]

11.11.3

BioAmber nominates the address referred to below as its place of residence at
which Notices may be served for all matters in connection with this Agreement:

BioAmber Inc.

Attn. Mr. Jean-François Huc, Chief Executive Officer

With a copy to Mr. Thomas Desbiens, General Counsel

1250 Rene-Levesque Blvd West, Suite 4310

Montreal, Quebec, Canada H3B 4W8

Fax: (514) 844-1414

Email: jf.huc@bio-amber.com

         tdesbiens@bio-amber.com

 

11.11.4

A Party may from time to time nominate a different place of residence or contact
person by notifying the other Party of that new place of residence or contact
person.

11.12

Invalidity

If any provision in this Agreement is held to be illegal, invalid or
unenforceable, in whole or in part, under any applicable Law, then:

 

(i)

such provision or part shall to that extent be deemed not to form part of this
Agreement but the legality, validity or enforceability of the remainder of this
Agreement shall not be affected; and

 

(ii)

the Parties shall use reasonable efforts to agree a replacement provision that
is legal, valid and enforceable to achieve so far as possible the intended
effect of the illegal, invalid or unenforceable provision.

11.13

Counterparts

This Agreement may be executed and entered into in any number of

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.22 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

counterparts, all of which taken together shall constitute one and the same
instrument.  This Agreement, the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or by other
electronic transmission of a manual signature (by pdf or other method that
enables the recipient to reproduce a copy of the manual signature), shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or electronic transmission in pdf format to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
transmission in pdf as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

12

DISPUTE RESOLUTION

12.1

Arbitration

12.1.1

All disputes arising in connection with this Agreement, including disputes
concerning the existence and validity thereof, shall be resolved by arbitration
in accordance with the Rules of Arbitration of the International Chamber of
Commerce. In that connection, the following applies:

 

(a)

The arbitral tribunal shall comprise three arbitrators;

 

(b)

The place of arbitration shall be Amsterdam, the Netherlands;

 

(c)

The proceedings shall be conducted in the English language;

 

(d)

The tribunal shall decide in accordance with the rules of law;

 

(e)

The proceedings cannot be consolidated with other arbitration proceedings unless
those proceedings are conducted exclusively between the Parties to this
Agreement;

 

(f)

The International Chamber of Commerce may not have the arbitral judgment
published.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.23 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

12.1.2

The sections under this Clause 12.1 (Arbitration) shall also apply to disputes
arising in connection with agreements which are connected with this Agreement,
unless the relevant agreement expressly provides otherwise. 

12.2

Equitable or injunctive relief

12.2.1

Notwithstanding Clause 12.1 (Arbitration), in the event of a breach or an
alleged breach by either Party of its obligations pursuant to this Agreement,
claims for equitable or injunctive relief may be sought directly by the Parties
through any courts having jurisdiction.

13

GOVERNING LAW

This Agreement and the documents to be entered into pursuant to it, save as
expressly otherwise provided therein, shall be governed by and construed in
accordance with the Laws of the Netherlands.

[SIGNATURES TO FOLLOW ON THE NEXT PAGE]      

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.24 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

THIS AGREEMENT HAS BEEN DULY SIGNED BY:

 

 

 

 

 

 

 

 

 

 

/s/Marcel Lubben

/s/Jo Kockelkoren

Reverdia V.O.F.

Reverdia V.O.F.

By: Marcel Lubben

By: Jo Kockelkoren

Title: General Manager

Title: Commercial Director

Date:

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/Jean-François Huc

 

BioAmber Inc.

 

By: Jean-François Huc

 

Title: Chief Executive Officer

 

Date:

 

 

 

 

 

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.25 / 25

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

Schedule 1

Definitions 

"Affiliate" means with respect to any Person, another Person directly or
indirectly Controlling, Controlled by, or under common Control with the first
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (i.e. whether now or in the future);

"Agreement" means this settlement and technology access agreement between
Reverdia V.O.F. and BioAmber Inc;

"BioAmber Product" means any Product manufactured by BioAmber or BioAmber
Subsidiaries in Commercial Plants owned or controlled by, and operated by
BioAmber or BioAmber Subsidiaries;

"BioAmber Subsidiary" means another Person, directly or indirectly Controlled by
BioAmber;

"Biosuccinium™ Technology" means certain technology necessary for obtaining
bio-succinic acid by yeast strain based fermentation at low-pH, as described in
the Patents;

"Change of Control" means in respect of BioAmber, the occurrence of any of the
following events:

(a)an entity or group acquiring such ownership or control of BioAmber as to
cause BioAmber to be an Affiliate of such entity or group where such entity or
group previously did not have such ownership or control; or

(b)the sale of all or substantially all of the assets of BioAmber and/or the
sale of all or substantially all of the assets of BioAmber with respect to one
or more Commercial Plants;

"Commercial Plant" means a commercial plant suitable for the production of
commercial quantities of BioAmber Products, owned or controlled by and operated
by  BioAmber or BioAmber Subsidiaries, including the Sarnia Commercial Plant;

"Confidential Information" means any proprietary confidential information or
material that is marked confidential or that could reasonably be regarded as
confidential information or material, including but not limited to all
technical, regulatory, marketing, financial, sales, customer and business
information, know-how, data, trade secrets, formulae, drawings, processes and
the Reverdia Yeast Strain;

1 / 3

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

“Control” of a Person means the power, whether by voting, under the charter, by
private agreement or arrangement, to conduct alone the affairs of another
entity. The terms "Controls", "Controlling" and "Controlled" shall have
corresponding meanings;

"Effective Date" shall mean the day of last signature of this Agreement;

“Excluded Right” has the meaning set forth in Clause 2.4 (Exclusion of Reverdia
Yeast Strain).

“Experts” means the Yeast Expert, the Independent Expert and the IP Expert and
“Expert” means any one of them or the relevant one of them, as the context
requires.

"Independent Expert" has the meaning set forth in Clause 8.4 (Termination by
BioAmber);

“IP Expert” has the meaning set forth in Clause 11.1 (Future IP);

“Library” means the general repository of microbial strains and cell banks
located at the [***];

“New Patents” has the meaning set forth in Clause 11.1 (Future IP);

“Non-Assert” means the non-assert obligations undertaken by Reverdia pursuant to
Clause 2.1 of this Agreement;

"Parties" means Reverdia and BioAmber and "Party" means any one of them or the
relevant one of them, as the context requires;

“Parent Companies” has the meaning set forth in Whereas (A).

"Patents" means the patent registrations and applications of DSM IP Assets B.V.
or Roquette Freres, S.A., or any of their Affiliates listed in Schedule 2
(Patents) and any patents which may be granted on the basis of or pursuant to
any of these applications, including all national stage applications,
continuations, continuations-in-part, divisionals, refilings, reissues,
re-examinations, renewals,   term extension and term restorations thereof;

"Person" means an individual, a company or corporation, a partnership, a limited
liability company, a trust, an association, a foundation or other legal entity
or unincorporated organisation, including a governmental authority;

"Product" means bio-succinic acid;

2 / 3

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

“Related Persons” means in respect of Reverdia its Parent Companies, the
Affiliates of Reverdia and the Affiliates of its Parent Companies and in respect
of BioAmber means BioAmber Subsidiaries;

“Reverdia Yeast Strain” means any yeast strain, (i) whether a recombinant or
wild type, (ii) suitable for the manufacture of Products, (iii) owned either by
Reverdia or by any of its Related Persons, (iv) characterized by the common
identifier [***],  (v) not in the public domain, (vi) and which was deposited in
the Library at the latest on 31st December 2015; or means any yeast strain
derived from a yeast strain that meets the requirements (i) to (vi) herein.

“Royalty” means the variable compensation to be paid by BioAmber in further
consideration for the Non-Assert and Access Rights granted under this Agreement;

 

"Sarnia Commercial Plant" means the commercial plant owned or controlled by
BioAmber or BioAmber Subsidiaries located in Sarnia, Ontario, Canada, with an
annual capacity of 30.000 metric ton, scheduled to begin commercial operations
in 2015;  

 

"Schedule" means a schedule to this Agreement;

“Term” has the meaning set forth in Clause 8.1.1.

"Territory" means the designated countries in which either patents have been
granted or patent applications are pending with respect to the Biosuccinium™
Technology, as listed in Schedule 2 (Patents);

"Yeast Expert" has the meaning set forth in Clause 2.4 (Exclusion of Reverdia
Yeast Strain).

 

 

3 / 3

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

Schedule 2

Patents 

[***]

 

 

1 / 2

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Privileged

 

14th December 2015

 

 

Schedule 3

Joint press release 

 

The press release is yet to be agreed by the Parties and to be issued largely in
line with the version mostly agreed and shared by BioAmber with Reverdia, dated
Dec 3rd 2015.

1 / 1

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.